Case: 09-60333     Document: 00511084713          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010
                                     No. 09-60333
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LORENA JANNETTE DERAS-ALVAREZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 787 304


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Lorena Jannette Deras-Alvarez (Deras) has filed a petition for review from
the denial by Board of Immigration Appeals (BIA) of her request for asylum,
withholding of removal, and derivative asylum for her two minor daughters,
Katheryne Graciela Vasquez-Deras and Erika Yaneth Vasquez-Deras. Deras
and her daughters are natives and citizens of El Salvador who illegally entered
the United States in 2006. They admitted removability, and Deras sought
asylum and withholding of removal.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60333    Document: 00511084713 Page: 2         Date Filed: 04/19/2010
                                 No. 09-60333

      Deras based her claims on two incidents of harassment by the Mara
Salvatrucha gang (MS or maras) who were attempting to force Deras’s babysitter
to rejoin the gang. In one incident the babysitter was allegedly beaten and one
of Deras’s daughters was knocked to the ground. In the second incident, maras
allegedly invaded and vandalized Deras’s house and threatened her and her
children.   The BIA held that Deras failed to demonstrate that any alleged
persecution was on account of her membership in a particular, recognized social
group, as required to establish the availability of asylum.
      On a petition for review, we review legal issues de novo but will otherwise
reverse a BIA’s decision “only when the evidence is so compelling that no
reasonable fact finder could fail to find in favor of the petitioner. Kane v. Holder,
581 F.3d 231, 236 (5th Cir. 2009) (internal quotation marks and citation
omitted); Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). To obtain
asylum, Deras was required to show a nexus between likely persecution and a
statutory ground for relief, such as race, religion, or membership in a particular
social group. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 350-51 (5th Cir.
2006). To establish membership in a particular social group, Deras was required
to show that she “was a member of a group of persons that share a common
characteristic that they either cannot change or should not be required to change
because it is fundamental to their individual identities or consciences.”
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352 (5th Cir. 2002).
      The maras’ threats against Deras and her children were incidental to their
harassment of the babysitter. Deras’s relationship with the babysitter was
terminated and is thus not an immutable characteristic.            In addition, an
antagonistic relationship with gangs or the harboring of anti-gang values does
not establish a particular social group. Further, Deras and her daughters do not
even belong to the putative social group identified in her brief as “the young
males of Central America who must be seen as a target group for gang
recruiters.”

                                         2
   Case: 09-60333   Document: 00511084713 Page: 3        Date Filed: 04/19/2010
                                No. 09-60333

      Deras has failed to show legal error or any evidence so compelling that this
court must render a decision in her favor. See Kane, 581 F.3d at 236. Deras
does not discuss withholding of removal. In any event, any claim for withholding
of removal fails because Deras cannot show a “clear probability” that she would
be persecuted based on a protected ground, such as membership in a particular
social group. See Kane, 581 F.3d at 238-39.
      The petition for review is DENIED.




                                        3